DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on  [ 1 ] has been entered.
  
Response to Amendment
Applicant's amendments and remarks filed on March 11, 2021 have been entered and considered. Claims 1 – 12, 14 – 15, 17 – 26, 28 – 29 and 32 – 40 are pending in this application. Claims 25 – 26, 28 – 29 and 32 – 35 have been withdrawn from further consideration subject to restriction requirement. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Schiffer in view of Li and of Li’037 as detailed in Office action dated December 22, 2020. The invention as currently claimed is not found to be patentable for reasons herein below. 
Claim Rejections - 35 USC §103
he following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 12, 14, 15, 17 – 24 and 36 - 40 are ejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Schiffer et al. US 2002/0098341 A1 (Schiffer)in view of Li et al. US 2009/0324911 A1 (Li) and further in view of Li et al. US 2012/0208037 A1 (Li’037). 

Considering claims 1, 2, 4 – 6, 8 – 10, 17, 19 and 40, Schiffer teaches a biodegradable breathable film which is formed by mixing a biodegradable polymer with a particulate filler, forming the mixture into a film, and stretching the film uniaxially or biaxially to cause voids to form around the filler particles. The film may be laminated to a fibrous nonwoven web to form a laminate, and the fibrous nonwoven web may also be formed from a biodegradable polymer. The biodegradable film and laminate are useful in a wide variety of disposable personal care absorbent articles and disposable medical articles [Abstract]. Further, Schiffer teaches in the embodiment depicted in FIG. 1 below: 

    PNG
    media_image1.png
    226
    673
    media_image1.png
    Greyscale

a breathable monolayer film 10 which includes a matrix 12, a plurality of voids 14 within the matrix surrounded by relatively thin microporous membranes 13 defining tortuous paths, and one or more filler particles 16 in each void 14. The film 10 is microporous as well as breathable, and the microporous membranes 13 between the voids readily permit molecular diffusion of water vapor from a first surface 18 to a second surface 20 of the film 10. Furthermore, the matrix 12 includes any suitable film-forming biodegradable polymer. Examples of biodegradable matrix polymers include without limitation polylactic acid polymers (especially homopolymers), and polyesters of terephthalic acid [0024 and 0025]. Schiffer further teaches that the matrix polymer may constitute about 20-95% by weight of the breathable monolayer film 10. When the film (after stretching) is desired to have excellent strength and moderate breathability, the matrix polymer may constitute about 55-95% by weight of the breathable film or film layer, suitably about 60-80% by weight of the breathable film or film layer. In this embodiment, the filler particles 16 may constitute about 5-45% of the breathable film or film layer, suitably about 20-40% by weight. When the film (after stretching) is desired to have superior breathability and moderate strength, the breathable film or film layer may include about 20% to less than 55% by weight of the matrix polymer, suitably about 35-
As to the aspect ratio of the voids, Schiffer teaches at [0027] that the mean diameter for the filler particles 16 should range from about 0.1-10 microns, preferably about 0.5-7.0 microns, most preferably about 0.8-2.0 microns. Thus, suggesting spherical particles, which will produce voids having aspect ratios within the claimed range.
Moreover, Schiffer does not recognize that the composition of the matrix 12 includes at least one polyolefin as toughening agent, at least one polyepoxide modifier and at least one interphase modifier as required by the independent claims 1 and 21. However, Li teaches multi-component articles, which include stretched or oriented films characterized for being green materials having desirable physical and/or mechanical properties [0008]. Said films comprise a first component comprising a biodegradable polymer, and a second component comprising a polyolefin and a reactive modifier [Abstract and 0082].Further, Li teaches at [0067] that in one embodiment, at least one component of the multi-component article comprises a compatibilized blend of PLA (corresponding to Applicant’s renewable polyester) and polypropylene homopolymer (corresponding to Applicant’s toughening additive) . The blend may be compatibilized by reactive extrusion compounding of the PLA, polypropylene, and reactive modifier (corresponding to Applicant’s polyepoxide modifier) [0054 and 0067]. Said polyepoxide modifier includes epoxy-functionalized polypropylene such as glycidyl methacrylate grafted polypropylene (PP-g-GMA), or epoxy-functionalized polyethylene such as 
	Schiffer in view of Li does not recognize the use of an additional interface modifier (in addition to the polyepoxide modifier). However, Li’037 teaches that to increase the adhesion between a polyolefin and polylactic acid, a compatibilizing agent also referred to as compatibilizer, may be added to the blend to enhance adhesion at the interface between the polyolefin and polylactic acid molecules [0003]. Further, Li’037 teaches that a copolymer of propylene and PLA or PP/PLA, equivalent to Applicant’s aliphatic polyester interphase modifier, may be added to a polypropylene and polylactic acid blend to directly compatibilize the blend [0078]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use in addition to the polyepoxide a copolymer of PP/PAL as taught by Li’037 in Schiffer-Li’s PLA comprising composition when it is desired to increase the adhesion forces at the polymers interface. 
As to the claimed amount for the polyepoxide modifier to range from 0.05 to 10 % based on the weight of the polyester (PLA), Li teaches at [0066] that the modifier is present in the component in an amount of from 0.5 wt. % to 15 wt. % based on total weight of the multi-component article, wherein, as noted above, the PLA is present in an amount up to 99 % by total weight of the composition [0053]; therefore Li’s polyepoxide modifier content overlaps significantly with the claimed range. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed range is critical and has unexpected results. In the present invention, one would have been motivated to optimize the amount of interphase modifier motivated by the desire to optimize the adhesion forces at the interface. 
Furthermore, with regards to claims 17 and 19, Li teaches that the polylactic acid is present in a component of the multi-component article in an amount of from 1 weight percent (wt. %) to 99 wt. % by total weight of the multi-component article [0053]; and that the polypropylene homopolymer is present in a component of the multi-component article in an amount of from 1 weight percent (wt. %) to 99 wt. % by total weight of the multi-component article [0020].
As to the glass transition temperature of the renewable polyester and the ratio for the solubility parameter for the PLA and polyolefin or polypropylene, Li  teaches the use of polylactic acid resin made by Nature Works LLC, which is among Applicant’s preferred PLA polymers and teaches that the toughening agent is a polypropylene homopolymer [0020 and 0105]; therefore it is expected that all claimed physical properties for the PLA component and ratios for PLA/polypropylene are present in Li’s PLA/polypropylene composition. The Patent and Trademark Office can require In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Moreover, as to the limitation in claim 1, and as to claim 40, requiring that the film has a tensile modulus of from 265 to 2535 MPa determined in accordance with ASTM D638-10 at 23 degrees C, and ultimate tensile strength of 5 to 69.5 MPa; as noted above, Schiffer teaches that the matrix polymer may constitute about 20-95% by weight of the breathable monolayer film 10. When the film (after stretching) is desired to have excellent strength and moderate breathability, the matrix polymer may constitute about 55-95% by weight of the breathable film or film layer. When the film (after stretching) is desired to have superior breathability and moderate strength, the breathable film or film layer may include about 20% to less than 55% by weight of the matrix polymer [0026]. Thus, teaching that the tensile strength (and therefore the tensile modulus) is a results effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a particular % weight of matrix polymer for the prior art breathable film to obtain the desired ration of tensile strength (and tensile modulus) to breathability. The particular selection would be a result effective variable related to the final application of the breathable film.  
2/24 hours or more, and that the renewable polyester or PLA is present in an amount of 80 wt. % or more, as set forth above, Schiffer teaches at [0026] that when the film (after stretching) is desired to have excellent strength and moderate breathability, the matrix polymer may constitute up to 95% by weight of the breathable film or film layer. When the film (after stretching) is desired to have superior breathability and moderate strength, the breathable film or film layer may include about less than 55% by weight of the matrix polymer [0026]. Further, Schiffer teaches at [0038] that the breathable stretch-thinned film is a monolayer film or a multilayer film; the overall film should be constructed to function as a breathable microporous film. To function  properly, the overall film should have a water vapor transmission rate (WVTR) of at least about 500 grams/m.sup.2-24 hours measured using the Mocon procedure. Suitably, the overall film should have a WVTR of at least about 1000 grams/m.sup.2-24 hours, more suitably at least 2000 grams/m.sup.2-24 hours, desirably at least 5000 grams/m.sup.2-24 hours. Furthermore, Schiffer teaches at [0033 - 0034] that the film may be uniaxially or biaxially stretched to the desired thickness. The film may be uniaxially stretched to about 1.1 - 7.0 times its original length, preferably to about 1.5 - 6.0 times its original length, most preferably to about 2.5 - 5.0 times its original length; and that the breathable, stretched-thinned film should have a thickness which facilitates breathability to water vapor, and which also provides structural integrity and liquid barrier. Thus, teaching that the WVTR is a results effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a particular % weight of matrix polymer for Schiffer’s, degree of 
As to the limitation requiring the presence of discrete domains within a continuous matrix, said discrete domains formed by the presence of the propylene toughening agent, and having aspect ratios within the claimed range, as noted above, the combined prior art teaches [Li at 0054 and 0067] that in one embodiment, at least one component of the multi-component article comprises a compatibilized blend of PLA (corresponding to Applicant’s renewable polyester) and polypropylene homopolymer (corresponding to Applicant’s toughening additive) . The blend may be compatibilized by reactive extrusion compounding of the PLA, polypropylene, and reactive modifier (corresponding to Applicant’s polyepoxide modifier). Further, because the materials are the same as the claimed product, and because the prior art teaches that the films are uniaxially or biaxially stretched; it is reasonable to expect the formation of discrete domains within the matrix, wherein the aspect ratios of said domains overlap with the claimed range. 
As to the new limitation in claims 1 and 21, requiring that the polymeric toughening agent (a polyolefin) is present in the thermoplastic composition in an amount of about 1 % to about 20 % based on the weight of the at least one renewable polyester ( polylactic acid or PLA); Li teaches that the polylactic acid is present in a component of the multi-component article in an amount of from 1 weight percent (wt. %) to 99 wt. % by total weight of the multi-component article [0053]; and that the polypropylene homopolymer is present in a component of the multi-component article in an amount of 
 
Considering claim 7, Schiffer in view of Li and further in view of Li’037 is relied upon as set forth above in the rejection of claim 1. Further, the additional limitation is also rendered obvious by said prior art combination, because all components taught by Li (PLA, polypropylene and compatibilizer component (C) all have densities or specific gravities lower than the claimed value of 1.4 g/cc. 

Considering claims 11 – 12, Schiffer in view of Li and further in view of Li’037 is relied upon as set forth above in the rejection of claim 1. Further, the additional limitations in the subject claims are also rendered obvious by said prior art combination, because Li teaches the use of polypropylene homopolymer as the polyolefin toughening component [0020].  

Considering claims 14 and 18, Schiffer in view of Li and further in view of Li’037 is relied upon as set forth above in the rejection of claim 1. Further, the additional limitation in claim 18 is also rendered obvious by said prior art combination, because Li teaches the use of epoxy-functionalized polypropylene such as glycidyl methacrylate grafted polypropylene as compatibilizer[0054 and 0055], which among Applicant’s preferred interface modifiers. Therefore, it is reasonable to expect that said compound inherently has the claimed properties. As noted above, The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

Considering claim 20, Schiffer in view of Li and further in view of Li’037 is relied upon as set forth above in the rejection of claim 1. Further, the additional limitation in the subject claim is also rendered obvious by said prior art combination, because Li teaches that the at least one component (layer) of the multi-component (layer) article (film) comprises a compatibilized blend of the PLA and polyolefin. The blend may be compatibilized by reactive extrusion compounding of the PLA, polyolefin, and reactive modifier all of the types described herein [0067]. 

Considering claim 21, Schiffer in view of Li and further in view of Li’037 is relied upon as set forth above in the rejection of claim 1. Further, Schiffer teaches at [Abstract] that the biodegradable film and laminate are useful in a wide variety of disposable personal care absorbent articles and disposable medical articles. Thus, rendering obvious the additional limitation in the instant claim.  

Considering claims 3 and 22, Schiffer teaches at [0028] embodiments wherein the filler material is an organic compound; thus, meeting the limitation for the film to comprise no more than about 1 % of “inorganic filler”. 

Considering claims 23 and 24, Schiffer in view of Li and further in view of Li’037 is relied upon as set forth above in the rejection of claims 1 and 21. Further, the embodiment depicted in FIG.2 and described at [0035 and 0036] of Schiffer meets all limitations in the subject claims. 

Considering claims 36 – 37, Schiffer in view of Li and further in view of Li’037 is relied upon as set forth above in the rejection of claim 1. Further, the additional limitation in the subject claims is also rendered obvious by said prior art combination, because the rejection of claims 1 and 21 is based on the use of a copolymer of PP/PLA as the interface modifier, which is considered to be a functional equivalent, as it performs the same function i.e. enhance adhesion at the interface between the polyolefin and polylactic acid molecules.  

Considering claims 38 and 39, Schiffer in view of Li and further in view of Li’037 is relied upon as set forth above in the rejection of claims 1 and 21. Further, as noted above, Schiffer teaches that the matrix 12 includes any suitable film-forming biodegradable polymer. Examples of biodegradable matrix polymers include without limitation polylactic acid polymers (especially homopolymers), and polyesters of terephthalic acid [0024 and 0025]. Thus, clearly suggesting the use of renewable polyethylene terephthalate.   
Response to Arguments
Applicant's amendments and remarks filed on March 11, 2021 have been entered and considered. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Schiffer in view of Li and of Li’037 as detailed in Office action dated December 22, 2020. The invention as currently claimed is not found to be patentable for reasons herein above.  

Applicant arguments filed on March 11, 2021 have been fully considered but they are found to be not persuasive for the following reasons. 

Applicant traverses the rejection in last Office action on the basis that amended claims 1, 21, and 25 include that least one polymeric toughening additive is present in the thermoplastic composition in an amount of about 1 wt.% to about 20 wt.% based on the weight of the at least one rigid renewable polyester, and that the average percent volume of the composition that is occupied by the voids is from about 30% to about 80% per cubic centimeter. Particularly, the Office Action contains no rejection of the average percent volume of the composition of claims 1, 4, or 21 on its face. Therefore, as no rejection has been set forth over this limitation, Applicant respectfully submits that the Office Action has failed to set forth a prima facie case of obviousness, as every feature of the pending claims has not been rejected, and requests withdrawal of the rejection.
    
In response, the examiner submits that as set forth above, regarding the new limitation in claims 1 and 21, requiring that the polymeric toughening agent (a polyolefin) 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150. The examiner can normally be reached Monday to Friday from 8:30 to 5:00 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786